Exhibit 10.8.5

AMENDMENT TO LOAN DOCUMENTS

Amendment (this “Amendment”) dated as of October 6, 2011 among Newtek Small
Business Finance, Inc. (the “Borrower”), Capital One, National Association (the
“Lender”), and the guarantors listed on the signature pages hereto
(collectively, the “Guarantors” and individually, a “Guarantor”).

BACKGROUND

The Borrower and the Lender are parties to an Amended and Restated Loan and
Security Agreement dated June 16, 2011 (the “2011 Loan Agreement”) pursuant to
which, on the terms and conditions set forth in the 2011 Loan Agreement, the
Lender has agreed to provide working capital financing to Borrower to finance
the origination of SBA 7(a) loans, and each of the Guarantors has executed and
delivered in favor of the Lender amended and restated guarantees of payment and
performance (the “2011 Amended and Restated Guarantees”). The Borrower has
requested certain amendments to the 2011 Loan Agreement and certain other Loan
Documents, and the Lender has agreed to make such amendments, all upon the terms
and conditions set forth in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Definitions. Capitalized terms used but not defined in this Amendment
(including in the section above captioned “BACKGROUND”) shall have the meanings
given to them in the 2011 Loan Agreement.

2. Amendments to 2011 Loan Agreement and the Loan Documents.

(a) The term “Advances-Guaranteed Loans Maturity Date” set forth in Section 1.1
of the 2011 Loan Agreement is hereby amended by deleting the date “December 15,
2012” contained therein and by inserting the date “September 30, 2013” in its
place.

(b) The term “Advances-Non-Guaranteed Loans Maturity Date” set forth in
Section 1.1 of the 2011 Loan Agreement is hereby amended by deleting the date
“December 16, 2012” contained therein and by inserting the date “September 30,
2013” in its place.

(c) The term “Non-Guaranteed Term Loan Conversion Date” is hereby amended by
deleting the date “December 16, 2012” contained therein and by inserting the
date “September 30, 2013” it its place.

(d) The term “Non-Guaranteed Term Loan Maturity Date” set forth in Section 1.1
of the 2011 Loan Agreement is hereby amended by deleting the date “December 1,
2015” contained therein and by inserting the date “October 1, 2016” in its
place.

(e) The term “Termination Date” set forth in Section 1.1 of the 2011 Loan
Agreement is hereby amended by deleting the date December 1, 2015 in clause
(a)(iii) therein and by inserting the date “September 30, 2016” in its place.



--------------------------------------------------------------------------------

(f) The last sentence of Section 5.12 of the 2011 Loan Agreement is hereby
amended and restated in its entirety to read as follows: “No labor contract of
Borrower is scheduled to expire prior to the Non-Guaranteed Loan Maturity
Date.”.

(g) Exhibit B-3 to the 2011 Loan Agreement is hereby deleted and a new Exhibit
B-3, in the form attached to this Amendment as Annex I, is hereby inserted in
its place.

3. Condition to Effectiveness. This Amendment shall become effective (the
“Effective Date”) upon the satisfaction by the Borrower and the Guarantors of
the following conditions precedent: (a) the Borrower, the Lender and the other
signatories hereto shall have duly executed and delivered to each other a fully
executed counterpart of this Amendment; (b) the Borrower shall have paid to
(i) the Lender a fully earned and non-refundable amendment fee in the amount of
$100,000, and (ii) Troutman Sanders LLP all legal fees and expenses incurred in
connection with this Amendment and the other Loan Documents through the date of
this Amendment, in each case by wire transfer of immediately available funds, or
in such other manner as may be acceptable to the Lender and Troutman Sanders
LLP, as applicable; and (c) all legal and other matters incident to the
execution, delivery and performance of this Amendment and all other documents
and instruments contemplated hereby and thereby shall be satisfactory in form
and substance to the Lender and its counsel.

4. Representations and Warranties; Release. The Borrower and the Guarantors each
hereby represents and warrants that, both immediately before and after giving
effect to this Amendment: (a) the 2011 Loan Agreement and the other Loan
Documents thereunder and the Loan and Security Agreement dated as of April 30,
2010 (as amended to date, the “2010 Loan Agreement”) among the borrowers named
therein and the Lender, and the other “Loan Documents” as defined therein
(collectively, the “Capital One Financing Documents”) constitute legal, valid
and binding obligations of the Borrower, such borrowers and the Guarantors, as
applicable, and are enforceable against the Borrower, such borrowers and the
Guarantors, as applicable, in accordance with their respective terms; (b) the
Borrower and the Guarantors each hereby reaffirms all covenants, representations
and warranties made by it in the Capital One Financing Documents and agree that
all such covenants, representations and warranties shall be deemed to have been
remade as of the effective date of this Amendment, except to the extent that any
such representation or warranty relates to a specific date, in which case such
representation or warranty shall be true and correct as of such earlier date;
and (c) no Default or Event of Default has occurred and is continuing. In
addition, to induce the Lender to agree to this Amendment, the Borrower, such
borrowers and the Guarantors each represents and warrants that as of the date of
its execution of this Amendment, there are no claims or offsets against, or
rights of recoupment with respect to, or defenses or counterclaims to its
obligations under, the Capital One Financing Documents, and, in accordance
therewith, the Borrower, such borrowers and the Guarantors each hereby waives
any and all such claims, offsets, rights of recoupment, defenses or
counterclaims, whether known or unknown, arising prior to the date of this
Amendment, and releases and discharges the Lender and its officers, directors,
employees, agents, stockholders, affiliates and attorneys (collectively, the
“Released Parties”) from any and all obligations, indebtedness, liabilities,
claims, rights, causes of action or demands whatsoever, whether known or
unknown, suspected or unsuspected, in law or equity, which the Borrower, such
borrowers or any Guarantor ever had or now has against the Released Parties, or
any of them, arising prior to the date hereof and from, arising out of, or
relating to Capital One Financing Documents and the transactions contemplated
thereby.



--------------------------------------------------------------------------------

5. Effect on the Credit Agreement. Except as expressly set forth herein, the
Capital One Financing Documents shall remain in full force and effect in
accordance with their respective terms, and are hereby ratified and confirmed.
Except as expressly set forth herein, the execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
the Lender, or any Default or Event of Default under the Capital One Financing
Documents, nor constitute a consent to or waiver of any departure from or
non-compliance with any other provision of the Capital One Financing Documents.
This Amendment shall be deemed to be a Loan Document under the 2011 Loan
Agreement. Any breach or default in, or any non-compliance with, any of the
terms and conditions of this Amendment by the Borrower or any other Loan Party
shall constitute an Event of Default under the Capital One Loan Documents
without notice or lapse of time or both.

6. Governing Law. This Amendment shall be governed by, and shall be construed
and enforced in accordance with, the laws of the State of New York, without
regard to conflicts of laws principles that would defer to the laws of a
jurisdiction other than the State of New York.

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

8. Counterparts; Facsimile or Electronic Transmission. This Amendment may be
executed by the parties hereto in one or more counterparts, each of which shall
be deemed an original and all of which when taken together shall constitute one
and the same agreement. Any signature delivered by a party by facsimile
transmission or other electronic transmission shall be deemed to be an original
signature hereto.

9. Severability. In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

(Page intentionally ends here)



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT TO 2011 LOAN DOCUMENTS

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
above written.

 

NEWTEK SMALL BUSINESS FINANCE, INC. By: /s/ Peter Downs Name: Peter Downs Title:
President CRYSTALTECH WEB HOSTING, INC. By: /s/ Barry Sloane Name: Barry Sloane
Title: Chief Executive Officer NEWTEK BUSINESS SERVICES, INC. By: /s/ Barry
Sloane Name: Barry Sloane Title: Chief Executive Officer SMALL BUSINESS LENDING,
INC. By: /s/ Barry Sloane Name: Barry Sloane Title: Chief Executive Officer
UNIVERSAL PROCESSING SERVICES OF WISCONSIN LLC By: /s/ Barry Sloane Name: Barry
Sloane Title: Chief Executive Officer CCC REAL ESTATE HOLDING CO. LLC By: /s/
Barry Sloane Name: Barry Sloane Title: Chief Executive Officer



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT TO 2011 LOAN DOCUMENTS

 

NEWTEK INSURANCE AGENCY, LLC By: /s/ Barry Sloane Name: Barry Sloane Title:
Chief Executive Officer PMTWORKS PAYROLL LLC By: /s/ Barry Sloane Name: Barry
Sloane Title: Secretary



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT TO 2011 LOAN DOCUMENTS

 

CAPITAL ONE, NATIONAL ASSOCIATION By: /s/ Brian Talty Name: Brian Talty Title:
Senior Vice President



--------------------------------------------------------------------------------

ANNEX I



--------------------------------------------------------------------------------

NON-GUARANTEED TERM NOTE

 

$        

New York, New York

September 30, 2016

FOR VALUE RECEIVED, the undersigned, NEWTEK SMALL BUSINESS FINANCE, INC.
(“Borrower”), hereby unconditionally promises to pay to the order of CAPITAL
ONE, NATIONAL ASSOCIATION (“Lender”) at the office of Lender at 275 Broadhollow
Road, Melville, New York 11747, or at such other place as Lender may from time
to time designate in writing, in lawful money of the United States of America
and in immediately available funds, the principal sum of
                                         ($                            ), all as
provided under the terms of that certain Loan and Security Agreement of even
date herewith between Borrower and Lender (as amended, supplemented, restated,
superseded or otherwise modified from time to time, the “Loan Agreement”). This
Non-Guaranteed Term Note (this “Note”) is issued in accordance with the
provisions of the Loan Agreement and is entitled to the benefits and security of
the Loan Agreement and the other Loan Documents, and reference is hereby made to
the Loan Agreement for a statement of the terms and conditions under which the
Advances evidenced hereby may be made and are required to be repaid. All
capitalized terms used herein (which are not otherwise specifically defined
herein) shall be used in this Note as defined in the Loan Agreement. Reference
is hereby made to the Loan Agreement for a statement of the terms and conditions
under which the Non-Guaranteed Term Loan evidenced hereby was made and is
required to be repaid. Capitalized terms used herein (which are not otherwise
specifically defined herein) shall be used in this Note as defined in the Loan
Agreement.

The outstanding principal balance of the Non-Guaranteed Term Loan evidenced by
this Note shall be due and payable in 36 consecutive monthly installments
commencing on October 1, 2013 and continuing on the first day of each calendar
month thereafter until this Note shall be paid in full or, if earlier, on the
applicable Termination Date for such Loan or on such earlier date as provided
for in the Loan Agreement.

Borrower may prepay this Note at any time in whole or in part without premium or
penalty in accordance with the terms and provisions of the Loan Agreement. Any
partial prepayment shall be applied to installments of the Non-Guaranteed Term
Loan as provided for in the Loan Agreement.

Borrower promises to pay interest from the date hereof until payment in full
hereof on the unpaid principal balance of the Non-Guaranteed Term Loan evidenced
by this Note at the per annum rate or rates set forth in the Loan Agreement.
Interest on the unpaid principal balance of the Non-Guaranteed Term Loan
evidenced by this Note shall be payable on the dates and in the manner set forth
in the Loan Agreement (including, without limitation, Section 2.5(b) of the Loan
Agreement). Interest as aforesaid shall be computed and charged at the Interest
Rate or, if applicable, at the Default Rate, for the actual number of days
elapsed on the basis of a year consisting of 360 days. The date of funding of
the Non-Guaranteed Term Loan shall be included in the calculation of interest,
but the date of payment with respect to such Loan shall be excluded from the
calculation of interest.

Upon the occurrence of an Event of Default, and as provided in the Loan
Agreement, the Loan evidenced by this Note may be declared immediately due and
payable without demand,



--------------------------------------------------------------------------------

notice or legal process of any kind; provided, that upon the occurrence of an
Event of Default pursuant to the provisions of Section 8.1(l) or Section 8.1(m)
of the Loan Agreement, the Loan evidenced by this Note shall automatically be
due and payable, without demand, notice or action of any kind whatsoever.

Payments received in respect of the Non-Guaranteed Term Loan shall be applied in
accordance with the Loan Agreement.

Presentment, demand, protest and notice of presentment, demand, nonpayment and
protest are each hereby waived by Borrower.

Any notice, demand or request relating to any matter set forth in this Note
shall be given in the manner provided for in the Loan Agreement.

This Note may not be waived, changed, modified, terminated or discharged orally,
but only by an agreement in writing signed by the party against whom enforcement
of any such waiver, change, modification, termination or discharge is sought.

BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS NOTE, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. BORROWER AND LENDER ARE EACH
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER.

BORROWER HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVES IN CONNECTION WITH ANY
SUIT, ACTION OR PROCEEDING BROUGHT BY OR ON BEHALF OF LENDER ON THIS NOTE ANY
AND EVERY RIGHT BORROWER MAY HAVE TO (I) INJUNCTIVE RELIEF, (II) INTERPOSE ANY
COUNTERCLAIM THEREIN (OTHER THAN COMPULSORY COUNTERCLAIMS), AND (III) HAVE THE
SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR PROCEEDING. NOTHING
HEREIN SHALL PREVENT OR PROHIBIT BORROWER FROM INSTITUTION OR MAINTAINING A
SEPARATE ACTION AGAINST LENDER WITH RESPECT TO ANY ASSERTED CLAIM.

THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW
PRINCIPLES THAT WOULD PERMIT THE APPLICATION TO THIS NOTE OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE. Borrower hereby irrevocably submits to the
non-exclusive jurisdiction of the federal and state courts located in the City
of New York, Borough of Manhattan over any suit, action or proceeding arising
out of or relating to this Note, and Borrower hereby agrees and

 

9



--------------------------------------------------------------------------------

consents that, in addition to any methods of service of process provided for
under applicable law, all service of process in any suit, action or proceeding
in any such court may be made by certified or registered mail, return receipt
requested, directed to Borrower at its address set forth in the Loan Agreement,
and service so made shall be complete five (5) days after the same shall have
been so mailed.

Whenever possible each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but in case any
provision of or obligation under this Note shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
Whenever in this Note reference is made to Lender or Borrower, such reference
shall be deemed to include, as applicable, a reference to their respective
successors and assigns. The provisions of this Note shall be binding upon
Borrower and its successors and assigns, and shall inure to the benefit of
Lender and its successors and assigns, except that Borrower may not assign this
Note without the written consent of Lender. This Note shall be deemed to be a
Loan Document.

 

NEWTEK SMALL BUSINESS FINANCE, INC. By:  

 

Name: Peter Downs Title:   President

 

10